MR. JUSTICE WEBER,
specially concurring:
I agree with the holding of the majority opinion remanding the cause to the Workers’ Compensation Court to make a finding on the absence of a reasonable prospect of finding regular employment of any kind in the normal labor market; and also agree with the majority conclusion that we will not reverse the lower court’s finding that claimant could not return to work as a boilermaker.
I do not agree with the holding of the majority that the twenty percent penalty allowed in section 39-71-2907, MCA, necessarily should be applied. This conclusion appears to me to be premature. We are sending the case back for determination by the court as to the extent of the disability, and do not know whether it will turn out to be permanent or temporary, partial or full. Under these circumstances, I do not believe it is appropriate to suggest that the reports of Drs. Peterson and Avery are sufficient to warrant application of the maximum penalty at this time. That appears particularly true in the present case where we find a large number of qualified medical experts who concluded that claimant in fact did not have a disability and was free to go back to work as a boilermaker.